Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest reference of record, Kamata et al., US 2010/0160255 teaches spiro-cyclic compounds, see structural formula (I) in page 1, and the corresponding species of Examples 21-23 at pages 89-91.  The specific compounds of Examples 21-23 have 2,6,9-triazaspiro[4,5]decan-1-one as the spirocyclic ring system, which is analogous to the spiro-cyclic nucleus of instant claims.  However, the specific compounds have a methyl substituent on the 5-membered ring portion, and a piperidinyl ring attached to the ring nitrogen of the 6-membered ring portion of the spiro-cyclic ring system.  The instant claims do not include either of these substituents on the spirocyclic core ring structure.  The reference teaches a very large genus and does not expressly teach or fairly suggest compounds that are structurally analogous to the compounds of instant claims and therefore, does not provide motivation to one of ordinary skill in the art to arrive at the compounds of the instant claims.  Additionally, the reference also discloses Reference Examples 37 and 38 (page 46), which also differ by having a methyl substituent on the 5-membered ring portion of the spirocyclic ring system.  The reference does not teach any activity or use for these compounds, and therefore, there is no motivation1 for one of ordinary skill in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Receipt is acknowledged of the Information Disclosure Statement filed on July 13, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 22, 2022
	
	



    
        
            
        
            
        
            
    

    
        1 It is the properties and utilities that provide real world motivation for a person of ordinary skill to make species structurally similar to those in the prior art. Dillon, 919 F.2d at 697, 16 USPQ2d at 1905; In re Stemniski, 444 F.2d 581, 586, 170 USPQ 343, 348 (CCPA 1971).